DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein the protective structure further comprises a protective member with a recess into which a portion of a first surface of the vapor chamber, which is one of the upper surface and the lower surface, enters and contacts to prevent movement of the vapor chamber in a direction perpendicular to the first surface due to overheating” should read:
--wherein the protective structure further comprises a protective member with a recess that a portion of a first surface of the vapor chamber, which is one of the upper surface and the lower surface, enters and contacts to prevent movement of the vapor chamber in a direction perpendicular to the first surface due to overheating--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, 12, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) in view of Chiriac (Us PGPub No. 2017/0293329).
Regarding claim 1, Reiji discloses a protective structure (assembly of sealing member 14, rupture member 16 and nut 18 at an end of a heat pipe in Fig. 5), comprising
a perforation member (16) including an end portion (left end of the member 16) that, before a vapor chamber (5) is overheated due to application of heat by a component (before rupture of a thin portion 14a in a waste heat recovery device in Fig. 2), is located in such a way (shown in Fig. 5) as to break an outer member (thin portion 14a) of the vapor chamber and the end portion penetrates into an inside the vapor chamber when the vapor chamber is overheated (the portion 14a bursts due to internal pressure of the heat pipe, see the translation of Reiji, page 2, lines 67-75),
wherein the protective structure further comprises a protective member (nut 18) with a recess (inner side of nut 18) into which a portion of a first surface of the vapor chamber, enters and contacts to prevent movement of the vapor chamber in a direction perpendicular to the first surface due to overheating (the nut 18 is provided around the heat pipe 5 where a portion of a top surface enters and contacts at an end in Fig. 5 so that suppresses an expansion of a portion of upper/lower surfaces in vertical direction when the heat pipe 5 overheats), wherein the perforation member (16) faces a second surface (end vertical surface of the thin portion 14a) of the vapor chamber.
Reiji fails to disclose an electronic component; and wherein the vapor chamber having a flat shape that includes an upper surface and a lower surface, and the lower surface contacts with the electronic component.
Reiji fails to explicitly disclose wherein the protective structure further comprises a protective member with a recess (inner side of nut 18) into which a portion of a first surface of the vapor chamber, which is one of the upper surface and the lower surface; and
wherein the perforation member (16) faces a second surface (end vertical surface of the thin portion 14a) of the vapor chamber other than the first surface of the vapor chamber.
Chiriac discloses an electronic component (integrated device 900, see paragraph 0074); and wherein the vapor chamber (400) having a flat shape (see Fig. 11) that includes an upper surface (upper surface facing the cover 200) and a lower surface (lower surface facing an integrated device 900), a first surface which is located on either the upper surface or the lower surface (an evaporator area of the lower surface), and the lower surface contacts with the electronic component (the evaporator area of the lower surface contacts the integrated device 900).
As a result, the shape of the heat pipe 5 of Reiji may be modified to include a flat shape as recited, with a vertical side having an end in Fig. 5 Reiji for overpressure protection. As a result, a portion of upper or lower surface of the flat shape of vapor chamber enter and contacts the recess of nut 18, and wherein the perforation member (16) faces a second surface (the member 16 faces an end vertical surface of the thin portion 14a; or alternatively the member 16 faces an interior of the heat pipe having a surface portion that contacts the integrated device 900) of the vapor chamber other than the first surface of the vapor chamber (the thin portion 14a is not the upper and lower surfaces; or the surface portion is not at where the lug 18 contacts the upper and lower surfaces). Also, the heat source and cooling source may be replaced with heat generating integrated device 900 and a cooling device at its condenser end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the vapor chamber having a flat shape that includes an upper surface and a lower surface, a first surface which is located on either the upper surface or the lower surface, and the lower surface contacts with an electronic component in Reiji as taught by Chiriac in order to provide a thermal contact to receive heat over a flat shaped surface of the integrated device 900 and for heat dissipation of an electronic component. Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 2, Reiji as modified further discloses wherein the vapor chamber includes a configuration (weld 15) that seals a thermal medium (heat medium 9) by the outer member, and the end portion is formed of a member (knife 16a) harder than the outer member (the knife 16a is harder than the thin portion 14a because the knife 16a can burst the thin portion 14a).
Regarding claim 4, Reiji as modified further discloses wherein a thickness of the outer member is equal to or less than 1 mm (0.4mm, see page 3, lines 6-7 of the translation of Reiji).
Regarding claim 5, Reiji as modified further discloses wherein a thickness of the outer member is 0.4 to 0.7 mm (0.4mm, see page 3, lines 6-7 of the translation of Reiji).
Regarding claim 8, Reiji as modified further discloses wherein the end portion is sharp toward the first surface (the left side of the member 16 has a sharp side pointing toward the inside of the heat pipe, which has an upper surface located).
Regarding claim 9, Reiji as modified further discloses wherein the end portion includes a blade facing the first surface (the left side of the member 16 has a knife 16a pointing toward the inside of the heat pipe, which has an upper surface located).
Regarding claim 10, Reiji as modified further discloses wherein the second surface is in contact with the electronic component (in a second case where the member 16 faces an interior of the heat pipe having a surface portion that contacts the integrated device 900, see claim 1 above, the surface portion that contacts the integrated device 900 is the “second surface” as claimed).
Regarding claim 12, Reiji as modified further discloses wherein the first surface is in contact with the electronic component (see claim 1).
Regarding claim 14, Reiji as modified further discloses a wall (sealing member 14) being provided on at least a part of surroundings of the perforation member (upper and lower sides of the member 16, see Fig. 5 of Reiji).
Regarding claim 15, Reiji as modified further discloses wherein the wall is formed in such a way as to cover the surroundings (the sealing member 14 seals the heat pipe 5 from ambient environment).
Regarding claim 18, Reiji as modified further discloses wherein the perforation member is fixed to the vapor chamber (the modification of Reiji in view of Chiriac has the member 16 fixed on a side of the modified flat heat pipe 5 as the vapor chamber 400 in Chiriac).
Regarding claim 19, Reiji as modified further discloses wherein the fixing is performed via another member (the fixing is provided by sealing member 14).
Regarding claim 20, Reiji discloses a perforation member (16), comprising an end (left end of the member 16) that, before a vapor chamber (5) that overheats due to heating by a component (before rupture of a thin portion 14a in a waste heat recovery device in Fig. 2), is in contact with or near the vapor chamber (see Fig. 5),
wherein the end portion (left end of the member 16) breaks an outer member (thin portion 14a) of the vapor chamber and penetrates into an inside when the vapor chamber is overheated due to the application of heat (the portion 14a bursts due to internal pressure of the heat pipe, see the translation of Reiji, page 2, lines 67-75), and
wherein a portion of a first surface (a portion of upper/lower surfaces of heat pipe 5 in Fig. 5) of the vapor chamber enters and contacts a recess (inner side of nut 18) of a protective member to prevent movement of the vapor chamber in a direction perpendicular to the first surface due to overheating (the nut 18 is provided around the heat pipe 5 where a portion of a top surface enters and contacts at an end in Fig. 5 so that suppresses an expansion of a portion of upper/lower surfaces in vertical direction when the heat pipe 5 overheats), wherein the perforation member (16) faces a second surface (end vertical surface of the thin portion 14a) other than the first surface of the vapor chamber.
Reiji fails to disclose the vapor chamber which has flat shape and is in contact with the electric device;
wherein the electronic component contacts a first surface which is one of an upper surface of the vapor chamber or a lower surface of the vapor chamber.
Chiriac discloses a vapor chamber (400) which has flat shape (see Fig. 11) and is in contact with the electric device (see Fig. 12);
wherein the electronic component (integrated device 900, see paragraph 0074) contacts with a first surface (the evaporator area of the lower surface contacts the integrated device 900) which is one of an upper surface (upper surface facing the cover 200) of the vapor chamber or a lower surface (lower surface facing an integrated device 900) of the vapor chamber.
As a result, the shape of the heat pipe 5 may be modified to include an integrated device 900 attached to the heat pipe 5, a flat shape as recited, with a vertical side having the member 16 for overpressure protection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the vapor chamber having a flat shape that includes an upper surface and a lower surface, a first surface which is located on either the upper surface or the lower surface, and the lower surface contacts with an electronic component in Reiji as taught by Chiriac in order to provide a thermal contact to receive heat over a flat shaped surface of the integrated device 900 and for heat dissipation of an electronic component. Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) and Chiriac (Us PGPub No. 2017/0293329) as applied to claim 1 above, and further in view of Raidl (US Patent No. 3,685,686).
Regarding claim 3, Reiji as modified fails to disclose wherein a material of the outer member is copper or aluminum.
Raidl discloses wherein a material of the outer member is copper or aluminum (the frangible disc is made of aluminum, col. 2, lines 13-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a material of the outer member is copper or aluminum in Reiji as taught by Raidl in order to prevent corrosion.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) and Chiriac (Us PGPub No. 2017/0293329) as applied to claim 1 above, and further in view of Orcutt (US Patent No. 4,100,930)
Regarding claim 6, Reiji as modified fails to disclose wherein the end portion is formed of a stainless material.
Orcutt discloses wherein the end portion is formed of a stainless material (piercing member 50 may be made of hardened stainless steel, col. 3, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the end portion is formed of a stainless material in Reiji as taught by Orcutt in order to provide enough hardness to pierce the thin disc 14a in Reiji.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) and Chiriac (Us PGPub No. 2017/0293329) as applied to claim 1 above, and further in view of Miller (Us Patent No. 7,748,398).
Regarding claim 7, Reiji as modified fails to disclose wherein the end portion penetrates into the inside by a movement of the first surface in a direction perpendicular to the first surface due to the overheating.
Miller wherein the end portion (knife 40 of the relief valve 10, Fig. 3) penetrates into the inside by a movement of the first surface in a direction perpendicular to the first surface (an upward movement of liner 16 on top horizontal side, see Fig. 1 due to an expansion of the liner 16 by increased pressure, col. 4, lines 20-28, the upward movement perpendicular to the top horizontal surface).
Thus, the member 16 may be relocated to the upper surface in Reiji in view of Chiriac, and the movement of the member 16 due to overheating of the heat pipe 5 may be perpendicular to the upper surface as a result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the end portion penetrates into the inside by a movement of the first surface in a direction perpendicular to the first surface due to the overheating in Reiji as taught by Miller in order to make space for fitment in certain installations. Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Reiji and Chiriac fails to disclose a recess in amended claims 1 and 20, it is noted that the inner side of nut 18 in Fig. 5 of Reiji that allows a contact to the upper/lower surfaces of modified heat pipe 15 Reiji may be the recess in amended claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763